Citation Nr: 1117783	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased rating for a psychiatric disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals  (Board) from October 2008 and July 2009 rating decisions that denied the benefits sought on appeal.  In April 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In June 2010, the Board remanded the claim for additional development.

A June 2008 rating decision denied entitlement to a total disability rating due to individual unemployability based on a service-connected disability (TDIU) on the grounds that the Veteran's rating of 30 percent for PTSD did not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a)  (2010).  Although the Veteran has not filed a formal notice of disagreement with the previous June 2008 denial of his TDIU claim, he has submitted additional evidence regarding his inability to work due to his service-connected disability.  The Board interprets that additional evidence as raising an implicit new claim for TDIU.  As that new claim has not been developed for appellate review, it is referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2)  (West 2002). 


FINDING OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short-term and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been rated 30 percent disabling under Diagnostic Code 9411.  A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2010). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA treatment records beginning in December 2006, one year prior to the Veteran's claim for increased rating, show that in November 2007, the Veteran reported feeling depressed with some passive suicidal ideation.  He was fearful of relapsing by starting to drink once again, but had been sober for over two decades.  His relationship with his wife had become strained because he snapped at her and did not help around the house as he once did.  He was distressed by his retirement income and getting older, but also because of PTSD triggers that caused him to experience intrusive thoughts and distressing emotions for several hours at a time.  He had occasional event-related nightmares.  He felt a loss of enjoyment for life, felt hopeless, and had guilt over the way he was treating his wife.  He had a narrowing circle of friends though he enjoyed talking to them.

Mental status examination showed the Veteran to be clean and casually dressed.  He had normal eye contact and a downcast demeanor.  His mood was depressed.  His thought process and insight were intact.  The assessment was that the Veteran was experiencing anxiety and depression that had some situational contributors, such as having less money in retirement and having to give up his motorcycle building shop, but was also possibly due to his medications and being a long-time smoker.  His medications were adjusted and he was encouraged to seek support from others.  

On December 2007 follow-up examination, the Veteran reported that he was doing better.  Switching medications had helped his mood and made him feel more energetic.  He was able to sleep better and his relationship with his wife was fine.  He appeared anxious and worried when discussing his finances.  He was able to converse comfortably in a friendly manner.  There was no indication of suicidal ideations.  He was assessed as having moderate depression as well as PTSD.

In February 2008, the Veteran reported that he was still doing well though he felt he slept too much at times.  He had a more positive outlook on life in general and felt that he was getting along better with his wife.  He was in good compliance with taking his medications.  Physical therapy was helping his back pain.  

On February 2008 psychiatric evaluation, the Veteran's history was noted to have included an eight-year period of homelessness that involved heavy drinking.  He had received treatment for his drinking starting in 1984 and had been sober since that time.  He struggled with guilt when remembering his in-service sexual assault.  His PTSD stressors included intrusive thoughts, nightmares, flashbacks, avoidance of any trigger that would remind him of the assault, irritability, and trouble sleeping.  Currently, he felt that his psychiatric medications were helping his depressive symptoms along with light counseling.  He was able to be physically active each day and that was making him feel better.  Mental status examination revealed that he had good hygiene and grooming.  He was easily engaged in conversations and was forthcoming.  He seemed mildly anxious at times.  There was no memory impairment and there was no evidence of psychoses.  He was adequately rested and nourished.  The assessment was chronic PTSD, and recurrent major depressive episodes.  A GAF score of 63 was assigned.  The psychiatrist recommended further counseling.  

VA treatment records show that on March 2008 follow-up examination, the Veteran had no psychiatric complaints.  His mood had improved with medication.  He was able to exercise three days a week.  He wanted to re-open his motorcycle shop but could not afford to do so.  His symptoms of depression appeared to be mild. 

On April 2008 VA psychiatric examination, the Veteran's current PTSD symptoms included social isolation, irritability, "clamming up," anxiety, and depression.  

With regard to his employment history, he reported that he had worked as a house keeper for 25 years prior to retiring in 1998.  He then worked full-time at a school until his physical disabilities had progressed and he started to get "hot tempered" towards his co-workers.  He had had his own "trike" shop but had closed it down when it was not profitable.  He had stopped working in 2005 and noticed that around that time, he had started to become more agitated due to his age, physical ailments, and emotional issues.  

With regard to his social history, the Veteran reported that he had been married for three years to his fourth wife.  The marriage was going well and his wife was accepting of his personality.  He had two daughters but had not seen them in over two decades because he had previously been an alcoholic and that had affected their relationships.  He was working on bettering his physical condition and was able to work around the house.  However, he had extensive physical ailments. 

Mental status examination revealed that the Veteran was oriented in all four spheres.  He was pleasant and casually dressed.  He was not in physical or emotional distress.  He had tremors while writing or holding something in his hands.  He was euthymic and his affect was congruent with his mood.  There was no anxiety or paranoid behavior.  His speech was clear and coherent, his thinking was goal-directed, and there was no indication of suicidal ideations or thoughts.  There were no delusions or hallucinations.  His short term memory was normal and his concentration was fair.  

Based upon the above examination, the examiner diagnosed the Veteran with PTSD due to military sexual assault established on previous VA examination, and with depression, getting worse due to his medical conditions.  A GAF swore of 65 was assigned.  The examiner stated that in reviewing the Veteran's most recent psychiatric counseling notes, it appeared that most of his symptoms sprung from his depression and anxiety due to his physical problems, previous long-term alcohol abuse, and financial problems, rather than as related to the military sexual trauma.  His PTSD symptoms were not prominent and were difficult to tease out from his depression.  The PTSD was considered to have some effect on the Veteran's social functioning due to his isolative tendencies and depression.  There was no abnormality in his thought process or ability to communicate.  He was able to go about his activities of daily living.  His mental disorder required continuing medication.  However, his depression was not considered to interfere with his ability to work.

VA treatment records show that in April 2008, the Veteran reported feeling emotionally numb and that he blocked his feelings.  It made him feel somehow less than a human being.  He felt bored and wanted to work.  The psychiatrist felt that it would be good for him to work with the public or find meaningful activities to occupy his time.

In August 2008, the Veteran was hospitalized at a VA in-patient facility due to feelings of racing thoughts, not sleeping or eating well, and depression.  He stayed at the facility for two weeks.  During that time period, he was compliant with medication with good results.  His hospital stay appeared to help him and he was discharged voluntarily.  His discharge diagnosis was panic disorder with agoraphobia; mood disorder, not otherwise specified; and alcohol-related dementia.  A GAF score of 55 was assigned.

On follow-up examinations conducted in September 2008 and October 2008, the Veteran reported that he was feeling fine, and that he could not complain.  He was excited to be moving to a new home with his wife because the home had more land and a shop.  He was working through his past incarcerations and behavior.  He was appreciative of the psychiatric medications.  His appetite was better.  He had normal sleep but for some "crazy dreams."  The dreams did not cause him to lose sleep.

In November 2008, the Veteran discussed his intimacy issues, stating that being sexually close with his wife reminded him of the service assault.  He felt depressed because he was not as capable to manage the home as his wife.  In December 2008, the Veteran expressed feeling of distrust of his wife and stated that they would divorce but could not afford to do so.  He had had an angry outburst at the VA pharmacy and felt remorse over that incident.  He felt better on his medications.  In January 2009, the Veteran reported that he had separated from his wife and was living in an apartment.  He was interested in meeting a new romantic partner.  He had no complaints or symptoms of depression.  He was assessed as doing fairly well.  Separating from his wife had improved his mood and outlook.  He enjoyed spending time with his friends.

In February 2009, he reported that he still worked in his trike shop on his wife's property.  His mood seemed upbeat.  His conversation was predominately positive.  He looked rested.  In March 2009 and April 2009, he reported frustration with his wife's attitude towards him.  He found living alone to be difficult and he was not as motivated as he was previously.  However, he seemed to have an upbeat attitude without depressive tendencies.  His mental status was continuously found to be normal, with normal conversation, eye contact, speech spontaneity, and cognition.  He was shown each visit to be well-groomed and with good hygiene. 

In June 2009, the April 2008 VA examiner was asked to provide an addendum opinion, at which time the examiner stated that the Veteran's panic attacks , agoraphobia, or depression were not related to his PTSD, but were related to his financial stress and medical problems.  

VA treatment records show that in July 2009, the Veteran reported that he had not been feeling right for the previous month.  He had been having nightmares related to the service stressor, and also had difficulty with his age-related memory problems.  His perceived loss of physical and mental abilities was contributing to his psychiatric symptoms.  He was noted to be typically friendly and easy to engage.  He did not find difficulty in expressing himself and his mood was only mildly anxious.  He appeared adequately rested.  It was suggested that he undergo psychiatric hospitalization to adjust his medications and for stabilization.  The Veteran stated that he would consider that option.  

In July 2009, the Veteran was hospitalized for short period for psychiatric evaluation.  His medications were adjusted.  On discharge, he denied suicidal thoughts or symptoms of depression.  He was enjoying working on three-wheeled motorcycles.  He was dissatisfied with the treatment he had received during the stay.  His major complaint was difficulty in being able to sleep.  He also felt that he had mood swings, trouble with his anger, and racing thoughts.  His discharge diagnosis was PTSD, with a GAF score of 55/65.  

In September 2009, the Veteran reported feeling down.  He felt that he might hurt anyone who got in his way.  He wanted to drink in order to numb himself but did not want to go "down that road again."  He was described as being both angry and tearful throughout the session.  His mood was depressed and angry.  It was noted that the dementia process was perhaps progressing.  There were no hallucinations or delusions.  Further evaluation showed that he suffered from dementia that was prominent in his psychological functioning.  In January 2010 and in February 2010, the Veteran reported having trouble with his finances.  He felt depressed because he could not afford to work in his shop.  He was stable, but appeared sadder.  He was on better terms with his wife and they helped each other at times.  A GAF score of 55 was assigned throughout the period and up until April 2010.

On April 2010 psychiatric evaluation, the Veteran reported having nightmares all the time.  Some nightmares were so bad that he wet the bed.  He felt that seeing or smelling anything dead triggered his stressors, which was why he did not hunt.  When triggered, his heart raced and he sweated.  He avoided conversations about his stressor experiences.  He also avoided crowds.  He stated that he did not have any friends and spent his time alone.  He had diminished interest in participating in activities which he felt had affected his marriages.  He had trouble feeling loving feelings.  He had a sense of foreshortened future.  He had trouble falling asleep and staying asleep.  He had chronic irritability and anger, mostly with regard to VA and the VA system.  He slept with a gun at the foot of his bed and had done so his whole life.  He did not feel that he would use it on himself.  His mental status examination showed that he had stable appearance and engagement.  His mood was good and his affect was congruent.  His insight and judgment were good.  

At his April 2010 hearing before the Board, the Veteran stated that suffered from panic attacks in social situations.  In those moments, he felt he needed to get away from the situation and be alone or he would possibly hurt someone due to anger.  He had nightmares almost every night.  He had bad nightmares about twice a week.  He stated that his relationship with his wife was better but that they could not live together because of his temper and tendency for angry outbursts.  He stated that he was able to get along with people for short periods of time.  He stated that his anger had caused him to wet his pants on occasion, and that he had also wet the bed and broken into sweats due to nightmares.  He stated that there were times when he wanted to "call it quits" but that he was not planning on suicide.  He stated that whenever he saw anything sexual on television, he was bothered, but would have to push the anger and other emotions aside.  He stated that he had previously hurt people when he was homeless.  Socially, he was a member of the American Legion and also built trikes.  He rode motorcycles.  He stated that since he had separated from his wife, he had not gone to social events.  

VA treatment records dated in May 2010 to June 2010 show that the Veteran was tolerating his symptoms better than in the previous month.  He stated that he was pretty much on an even keel.  He worked in his shop on his wife's trike.  He was accepting his limitations of his age.  

On June 2010 VA psychiatric examination, it was noted that the Veteran had been hospitalized for psychiatric treatment three times since 2008.  The Veteran reported that his fourth marriage had ended because he had come too close to physically assaulting his wife, though he did not actually assault her.  His anger and mood swings had damaged his previous marriages.  He liked his current psychiatrist and felt that the medication helped him.  

With regard to his social history, the Veteran reported that he was still working on trikes in his shop.  He enjoyed his relationship with his wife now that they were separated.  He enjoyed going for motorcycle rides, visiting with friends, meeting friends for coffee, and working on their vehicles.  He was still sober but smoked cigarettes.  Since the last examination, he had come close to hitting three people.  He denied having thoughts of killing himself or others.  

Mental status examination revealed that the Veteran maintained good eye contact and was pleasant and conversable.  He was alert in all spheres and had good hygiene.  He denied having any obsessive or ritualistic behavior.  He reported having panic attacks about once per month and would sweat and feel anxious.  The panic attacks, however, were concluded to not meet the criteria for DSM-IV because there was no shortness of breath or chest pains reported.  The Veteran stated that he could not think clearly when he was angry and did not know what was going to happen next in those instances.  His depression came and went.  He was able to sleep within the hour of getting into bed and would awake due to leg pain.  He did not have any impulsive behavior other than when he was angry.  With regard to his PTSD symptoms, the examiner felt that the Veteran endorsed symptoms of re-experiencing by way of nightmares and flashbacks, he avoided stimuli, he had social isolation, he had symptoms of increased arousal, irritability, angry outbursts, hypervigilence, and difficulty with concentration.  

Based upon the above, the diagnosis was chronic PTSD; depression, not otherwise specified; and alcohol dependence in full sustained remission.  A GAF score of 55 was assigned.  The examiner concluded that the Veteran's PTSD symptoms most likely did contribute to the deterioration of his relationship with his wife.  His inability to work was more attributed to his physical state rather than to his PTSD.  The Veteran's mental stated was stable.  His prognosis was fair.  The examiner did not find total occupation or social impairment, nor did the examiner find that the Veteran's PTSD symptoms resulted in deficiencies in most area of his life.  The examiner did find that the Veteran's PTSD signs and symptoms were transient and mild, with decreased work efficiency and ability to perform occupational tasks, only during periods of significant stress.  

VA treatment records dated until March 2011 show that in June 2010, the Veteran reported his mood was "bouncing up and down."  His main stressor appeared to be his lack of funds.  In July 2010, he was having less nightmares on a new sleep medication.  His mood was considered stable and brighter than the previous month.  In September 2010, he reported cleaning out his shop because his wife had sold her home.  He had gone out with a few women for a work reunion which he had enjoyed.  In December 2010, he reported that he no longer socialized.  He sat at home and napped.  He got anxious and had trouble normalizing.  He had some thoughts of not wanting live but had no suicidal plans.  In January 2011, the Veteran reported that he was not doing very much with his time.  He was thinking of remodeling a horse trailer in order to camp more.  His mood was stable and he had a full range of affect.  His mood was euthymic to anxious and irritable.  His thought content was logical.  There were no delusions or hallucinations.  

In this case, the Veteran has consistently been assigned GAF scores of 55, or 55-65, as shown on both VA examinations and in the VA treatment records.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, GAF scores of 51 to 60 generally indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores of 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a higher rating of 50 percent warranted.  In reviewing the record, it appears that the Veteran suffers from occupational and social impairment with reduced reliability and productivity.  He has shown symptoms of a consistently euthymic or flattened affect, impaired judgment in the form of angry outbursts and uncontrollable irritability, and disturbances of motivation and mood in the form of ongoing depression and anxiety related to his health and his emotional well-being.  His PTSD stressors are shown to cause difficulty in establishing and maintaining effective work and social relationships, resulting in four failed marriages and a tendency to snap at co-workers.  Also as result of this PTSD and depression, the Veteran has a tendency to isolate himself and found it difficult to be around others for prolonged periods of time.  He has shown desire to work but felt handicapped by his emotional state and physical ailments.  Accordingly, due to the consistent and chronic nature of the Veteran's mental impairment that impacts his ability to form social relationships and function in an occupational setting, the Board finds that the Veteran's symptoms are more than intermittent.  In that regard, the Veteran's depression has been evaluated as moderate in degree, and his PTSD has been consistently described as chronic with fair outlook.  Thus, in light of the Veteran's increase in symptomatology, the Board finds that a higher 50 percent rating is warranted.

However, the Board finds that a higher rating is not warranted.  There is no indication that the Veteran suffers from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances inability to establish and maintain effective relationships.  Such a showing is required for a higher rating of 70 percent.

Though the Veteran has reported thoughts of suicide, in each instance he has denied any intention in planning or following through with those thoughts, which had been described as passing in nature.  He has not been shown to engage in obsessional behavior or to have illogical speech.  To the contrary, he has consistently been shown to be able to converse in an appropriate and linear manner.  Though he has described having panic attacks in social settings, those attacks seemed to dissipate when he removes himself from the setting.  Furthermore, the June 2010 VA examiner did not find that the described attacks met the DSM-IV criteria for consideration of a true panic attack.  The Veteran has been shown to function independently.  He chose to move into his own apartment when he separated from his wife and felt happy in doing so.  He was able to commute to his shop and there is no indication that he needed help in completing his daily activities.  Though he did have impaired impulse control with regard to angry outbursts, he was still able to stop himself from physically harming others.  Furthermore, those symptoms are accounted for in the increased 50 percent rating.  Finally, although the Veteran had trouble creating and maintaining effective relationships with others, there is no indication that he was unable to do so, as he was able to continue to have a good relationship with his ex-wife and he had friends that the enjoyed meeting with and working on their vehicles.  Though the Veteran has been hospitalized on three occasions during the appeal period, such in-patient stays were for the purpose of medication management and stabilization, rather than for any severe exacerbation of his PTSD.  In that regard, he was consistently shown to have done well during the brief stays and was given fairly high GAF scores on discharge.  Accordingly, the Board finds that the Veteran's psychological disorder does not meet the criteria for a rating higher than 50 percent.

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's PTSD, but findings supporting a rating in excess of 50 percent have not been documented.  Therefore, the Board finds that referral for assignment of an extraschedular rating for PTSD is not warranted.  While the Veteran has been hospitalized on three occasions, those were for medication adjustment and do not appear to have been emergent or such that they are beyond that envisioned by a 50 percent rating.  In addition, marked interference with employment is not shown.

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, an increased 50 percent rating for PTSD, but no higher, is warranted. 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in January 2008 and in March 2009; a rating decision in June 2008 and in July 2009; and a statement of the case in July 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Further, the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in March 2011 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to this claim. Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

An increased rating of 50 percent, but not higher, for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


